DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 02/26/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoi (USPN 2016/0031568) and Smith (USPN 10,609,769).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1-7, 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yokoi (USPN 2016/0031568).
Regarding claim 1, Yokoi discloses a vehicle (10, see figures 1-2) comprising:
a self-discharging static eliminator (21 in figure 2 or 35 in figure 4) which neutralizes and eliminates positive charges (such as a positive charge 104, see figure 2) generated on a vehicle body (11) by self-discharging which generates negative air ions (103, e.g. see par. 0008, 0010, 0085, 0126); and
a transparent conductive material (a transparent conducting material ITO or a transparent conductive film is coated on a surface of the layer 21 or 35, see par. 0076 and 0129), wherein the self-discharging static eliminator (21 or 35) and the transparent conductive material (the ITO) are electrically continuous (see figure 2 and 4).
Regarding claim 2, Yokoi discloses wherein the transparent conductive material (21)  is disposed at least on a part of a portion (such as a radome 11 of the vehicle 10 or a window 32 in figure 4) which can be visually recognized from an outside of the vehicle (see figure 2, 4).
Regarding claim 3, Yokoi discloses wherein the transparent conductive material (the ITO material) is disposed at least on a part of an outer surface (the radome 11 or the window 32) of the vehicle (10).


Regarding claim 11, Yokoi discloses wherein the self-discharging static eliminator (21) and the transparent conductive material are electrically continuous by being in direct contact with each other (the ITO material is directly coated on the surface of the layer 21, see figure 2).
Regarding claim 5-6, Yokoi discloses wherein the insulating member (33) is a glass member, wherein the glass member is a window glass or a glass for light (such as the insulating member 33 is a glass for light (31), see par. 0123) (also see figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (USPN 2016/0280162) in view of Smith  (USPN 10,609,769).
Regarding claims 1-7, 11, Yamada discloses a vehicle (10, see figure 7) comprising:
a self-discharging static eliminator (31) which neutralizes and eliminates positive charges generated on a vehicle body by self-discharging which generates negative air ions (see par. 0060, 0063);
a transparent material (glass coating 34), wherein the self-discharging static eliminator and the transparent material are electrically continuous (see 0060) (see figure 5, 7).
the transparent material (a glass coating 34) is disposed at least on a part of a portion (32) which can be visually recognized from an outside of the vehicle;
the transparent material (34) is disposed at least on a part of an outer surface of the vehicle (see figure 5a);

the self-discharging static eliminator (31) and the transparent material (34) are electrically continuous by being in direct contact with each other (see figure 5a).
Yamada does not explicitly discloses the transparent conductive material as claimed.
Smith discloses an antistatic discharge device (100) for a vehicle (such as an aircraft, see figures 1, 4) comprises a transparent conductive material (140) (see figure 1 and par. 0056).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a transparent material of Yamada to incorporate a transparent conductive material as disclosed by Tung in order to protect a windshield of a vehicle from erosion and enhance a transparency (see col. 3, lines 5-19).

Regarding claim 9, Yamada discloses the self-discharging static eliminator neutralizes and eliminates, by self-discharging, positive charges in at least one of specific portions having a separation shape (e.g. 32) where an airflow positively charged and flowing around the vehicle body during running begins to change from a flow along a surface of the vehicle body to a flow separated from the surface of the vehicle body (see figure 5a, par. 0060).
Regarding claim 10, Yamada discloses the self-discharging static eliminator (31) is a charging suppression member (12) including a conductive metal material having a comer part (12a) which causes the self-discharging to be generated (see figure 2).
4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Murakami et al (USPN 2012/0327511).
Regarding claim 14, Yokoi disclose the transparent conductive material, but does not explicitly disclose the transparent as claimed.
Murakami discloses an anti-static material comprises a transparent conductive material is an ion liquid (see par. 0180).
.
5.	Claims 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Nam et al (USPN 2013/0192281).
Regarding claims 13, 15-16, Yokoi disclose the transparent conductive material, but does not explicitly disclose the transparent as claimed.
Nam discloses adsorption system for a vehicle comprises a transparent conductive material (see figure 1b) is a metal organic framework which includes a conductive polymer (polycrystalline) (see par. 0055, 0056).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a transparent material of Yamada and Tung to incorporate a metal organic framework as disclosed by Nam because it has excellent stability, and strong fluorescence emission in visible light and infrared region and can be stored in the air for long time.
Allowable Subject Matter
6.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836